DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

2. Applicant's election with traverse of claims 1-20 in the reply filed on 09/13/2022 is acknowledged. The traversal is found persuasive and therefore all claims are included in the examination.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 18 define “wherein hydrogen in the plasma is limited to hydrogen included in the carbon- containing precursor” is not clear is it only limited to carbon precursor or how limited it is? The claim language is “a plasma of tungsten and carbon precursor” not separate flow of these precursors. Therefore for examination purpose  any amount present in the plasma in the mixture will be interpreted as well. Appropriate correction is required.

Claim 11 recites “an atomic ratio of hydrogen in precursors delivered to form the plasma to
tungsten in precursors delivered to form the plasma is less than 8:1” which is ambiguous. Is it the ratio of hydrogen present in the two precursors? Are the two precursors flows separately even though the claim language is “a plasma”. Appropriate correction is required. 

Claims 2-10, 12-17, 19-20 are also rejected being dependent on claims, 1, 11, 18

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-7, 10-15, 18 are rejected under 35 U.S.C. 103 as being obvious over Min et al (WO 2019/169298 A1, has priority date 01/03/2018) in view of Wang et al (US 2014/0273451 A1).


Regarding claim 1: Min teaches in Fig. 1about a semiconductor processing method comprising:
treating a surface of a substrate 112 with a hydrogen-containing precursor [0022], wherein the substrate is disposed within a processing region of a semiconductor processing chamber [0022];
contacting the substrate with a tungsten-containing precursor ([0022], step 4, would be obvious to contact when soaking in a precursor);
forming an initiation layer comprising tungsten on the substrate ([0022], step 4);
treating the initiation layer with a hydrogen-containing precursor (114B, [0022]), would be obvious to use hydrogen precursor for 114B like 112 surface treatment, [00331]);
forming a plasma of the tungsten-containing precursor [0039] and a carbon-containing precursor [0039], wherein hydrogen in the plasma is limited to hydrogen ([0039] dopant is 10% to 80% with tungsten metal and therefore interpreted as very low/limited hydrogen) included in the carbon- containing precursor; and
forming a tungsten-containing hardmask layer on the initiation layer 118.

Min does not explicitly talk about plasma of tungsten-containing precursor and carbon-containing precursor.

However Min teaches in [0041] about using showerhead to form the hardmask and Wang teaches in [003] about forming plasma effluents while forming tungsten layer. 

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to use known plasma method while forming the tungsten layer according to the teachings of Wang as Min’s tungsten hardmask layer formation to avoid formation of trapped pockets/voids (Wang, [0005])

Regarding claim 2: Min teaches in [0022] treating the surface of the substrate comprises:
forming a plasma of the hydrogen-containing precursor [0022], and
contacting the surface of the substrate with effluents of the plasma to produce hydrogen terminations.

Min does not explicitly talk about effluents of the plasma.

However Wang teaches in [0034] about well-known known technique of forming effluents of plasma in similar application.

Regarding claim 3: Min teaches in [0022] wherein the tungsten-containing precursor is delivered for the contacting while the treating the surface of the substrate is being performed.

Regarding claim 4: Wang teaches in [0032] wherein a flow rate of the tungsten-containing precursor is increased while it is being delivered (Flow rates and ratios of the different gases may be used to control etch rates and etch selectivity).

Regarding claim 5: Min teaches treating the initiation layer comprises:
forming a plasma of the hydrogen-containing precursor, and
contacting the initiation layer with effluents of the plasma (114B, [0022]), would be obvious to use hydrogen precursor for 114B like 112 surface treatment, [00331]).

Min does not explicitly talk about effluents of the plasma.

However Wang teaches in [0034] about well-known known technique of forming effluents of plasma in similar application.


Regarding claim 6: Min teaches in [0022] wherein the plasma further includes a nitrogen-containing precursor.

Regarding claim 7: Min in view of Wang does not explicitly talk about wherein the hydrogen-containing precursor comprises diatomic hydrogen, and wherein the nitrogen- containing precursor comprises diatomic nitrogen.

However wang teaches [0025] about using precursor of atomic , diatomic structures.

It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Regarding claim 10: Min teaches in [0022] further comprising forming a seasoning layer comprising a silicon-containing material on exposed surfaces of the processing region of the semiconductor processing chamber.


Regarding claims 11, 18: As explained in claim 1 and 10, Min in view of Wang teaches all the limitations except explicitly talking about atomic ratio of hydrogen is 8:1.

However as explained in claim 1, Min teaches in [0039] dopant is 10% to 80% with tungsten metal and therefore interpreted as very low/limited hydrogen.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 12: Min teaches in [0023] wherein the seasoning layer comprises silicon oxide and silicon nitride.


Regarding claim 13: As explained in claim 1 and 5, Min in view of Wang teaches wherein forming the initiation layer comprises:
forming a plasma of a hydrogen-containing precursor,
contacting a surface of the substrate with effluents of the plasma to produce hydrogen terminations, and
flowing a tungsten-containing precursor into the processing region to contact the surface of the substrate.

Regarding claim 14: As explained in claim 1 and 5, wherein the tungsten-containing precursor is unexcited while flowed to contact the surface of the substrate.

Regarding claim 15: As explained in claim 5, Min in view of Wang teaches further comprising:
forming a plasma of a hydrogen-containing precursor,
contacting the initiation layer with effluents of the plasma.


5.	Claims 8-9, 16-17 are rejected under 35 U.S.C. 103 as being obvious over Min et al (WO 2019/169298 A1, has priority date 01/03/2018) in view of Wang et al (US 2014/0273451 A1), and further in view of Venkatasubramanium et al. (US PGPUB 2018/0218902 A1)

Regarding claims 8, 16: Wang teaches wherein the tungsten-containing precursor comprises tungsten hexafluoride [0005], and wherein the carbon- containing precursor comprises propene.

Min in view of Wang does not explicitly talk about wherein the carbon- containing precursor comprises propene.

Venkatasubramanium teaches in [0052] about wherein the carbon- containing precursor comprises propene.

It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).


Regarding claims 9, 17: Min in view of Wang does not explicitly talk about wherein diatomic hydrogen is excluded from the semiconductor processing chamber while forming the plasma of the tungsten-containing precursor and the carbon-containing precursor.

Venkatasubramanium teaches in [0065] – [0069] about controlling different process parameters, process gas flows/mixers.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization since the thickness of the cavity where the insulation region is formed is critical in order to promote interface adhesion according to the teaching of Venkatasubramanium ([0065]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


6.	Claims 19-20 are rejected under 35 U.S.C. 103 as being obvious over Min et al (WO 2019/169298 A1, has priority date 01/03/2018) in view of Wang et al (US 2014/0273451 A1), and further in view of Mao et al. (US PGPUB 2013/0048606 A1)

Regarding claim 19: Min in view of Wang does not explicitly talk about further comprising:
removing the substrate from the semiconductor processing chamber; and
performing a chamber cleaning process in the processing region of the semiconductor processing chamber.

However it is a general practice to clean the chamber after removing substrate in a semiconductor processing method as Mao teaches in claim 1.

Regarding claim 20: Min teaches in [0022], [0027] at operation 102, further comprising forming a plasma of an oxygen-containing precursor within the processing region of the semiconductor processing chamber.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897